DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 5 is objected to since it depends on claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the capacitive deep trench isolation structure " in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes claim 4 recites “a capacitive deep trench isolation structure”. However, claim 5 is dependent on claim 6 and not claim 4. Examiner suggests amending claim 5 to depend on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (US 2017/0214878 A1) in view of Ha (US 2017/0194372 A1).

Regarding claim 1, Van Der Tempel (hereafter referred as Van) teaches an image sensor (Van, Fig. 1 and 10, pixel array 901, Paragraph 0069), comprising: 
at least one pixel (Van, Figs. 4 or 5) comprising a photosensitive region (Van, Figs. 4 or 5, photodiode PD), and a metal-oxide-semiconductor (MOS) capacitive element (Van, Figs. 4 or 5, MOS capacitor CHDR) comprising a conducting electrode (Van, Figs. 4 or 5, MOS capacitor CHDR, electrode connected to VGate, Paragraph 0046) electrically isolated by a dielectric layer (Van, Fig. 6, The insulator film (SiO2) layer is a dielectric layer.) having an interface with the photosensitive region (Van, Figs. 4 or 5, The section/area between the electrode/dielectric layer and the Photodiode PD is the interface.), wherein the interface the dielectric layer comprises charge traps. (Van, Fig. 6, Paragraphs 0048-0051, The inversion layer traps electrons.); and 
a control circuit (Van, Figs. 1 and 10, Timing generator/module, Paragraph 0069) configured to bias the electrode of the MOS capacitive element with a charge pumping signal (Van, Figs. 4 or 5, voltage Vg, Paragraph 0048, Fig. 9, VHDR, Paragraph 0062 and 0065) that generates an alternation of successive inversion regimes and accumulation regimes in the photosensitive region so as to produce recombinations of photogenerated charges in the charge traps of the interface of the dielectric layer and generate a substrate current to empty recombined photogenerated charges (Van, Figs. 6 and 9, Paragraphs 0048-0051, and 0062-0065).
However, Van does not explicitly teach the photosensitive region accommodated in a semiconductor substrate, and the dielectric layer having an interface with both the photosensitive region and the semiconductor substrate.
In reference to Ha, Ha teaches photosensitive region (Ha, Fig. 4, photodiode 210) accommodated in a semiconductor substrate (Ha, Fig. 4, semiconductor substrate 310), a MOS transistor (Ha, Fig. 4, transistor 220) having a conducting electrode (Ha, Fig. 4, gate electrodes 332-1) electrically isolated by a dielectric layer (Ha, Fig. 4, dielectric layer 331-1) having an interface with both the photosensitive region and the semiconductor substrate (Ha, Fig. 4, Paragraphs 0067-0072).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention Van with the teaching of forming the circuitry in a semiconductor substrate and a using dielectric layer in a transistor as seen in Ha.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Van with the teaching of forming the circuitry in a semiconductor substrate as seen in Ha since it is a well-known method for constructing imaging devices, would provide similar and expected results for constructing imaging device, and would advantageously decreases the number and/or proportion of blinking pixels, the time-variant noise in the pixels, and power consumption (Ha, Paragraph 0130). Examiner notes the MOS capacitor of Van may be a standard CMOS transistor (Van, Paragraph 0046).
Claim 21 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Van and Ha teaches the image sensor according to Claim 1 (see claim 1 analysis), wherein the charge pumping signal comprises square voltage pulses (Van, Fig. 9, VHDR, Paragraph 0062, VHDR is considered to comprise a square pulse. Fig. 9 shows a single capture. Repeated captures would produce repeated pulses.).
Claim 22 is rejected for the same reasons as claim 2.

Regarding claim 3, the combination of Van and Ha teaches the image sensor according to Claim 1 (see claim 1 analysis), wherein the successive inversion regimes in response to the charge pumping signal generate recombinations of the photogenerated charges with opposite charges and trappings of the photogenerated charges in the charge traps at the interface; and wherein the successive accumulation regimes generate recombinations of the trapped photogenerated charges with opposite charges and trappings of opposite charges in the charge traps at the interface (Van, Fig. 6, Paragraphs 0048-0051).
Claim 23 is rejected for the same reasons as claim 3.

Regarding claim 7, the combination of Van and Ha teaches the image sensor according to Claim 1 (see claim 1 analysis), wherein the control circuit is further configured to time a shuttering cycle (Van, Fig. 9) of said at least one pixel comprising a reset phase (Van, Fig. 9, Times T1-T2, Paragraph 0062) immediately followed by an integration phase (Van, Fig. 9, Times T3-T7, Paragraph 0062-0064) for a photogeneration of charges in the photosensitive region, the control circuit further generating the charge pumping signal during the reset phase to reset the charge of the photosensitive region of the pixel by recombination of the photogenerated charges contained in the photosensitive region (Van, Fig. 9, Times T1-T2, Paragraph 0062, The charge pump signal VHDR is kept at low.).
Claim 24 is rejected for the same reasons as claim 7.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (US 2017/0214878 A1) in view of Ha (US 2017/0194372 A1) in further view of Manabe et al. (US 2009/0201395 A1).

Regarding claim 6, the combination of Van and Ha teaches the image sensor according to Claim 1, (see claim 1 analysis), wherein the photosensitive region of the pixel is configured to receive a light signal incident the semiconductor substrate (Ha, Fig. 4, Paragraphs 0073), and wherein the MOS capacitive element has a planar structure (Ha, Fig. 2) having said conducting electrode (Ha, Fig. 4, gate electrodes 332-1) extending over said dielectric layer (Ha, Fig. 4, dielectric layer 331-1), the dielectric layer lying horizontally on a front face (Ha, Fig. 4, The front face is the surface where the dielectric layer is formed.) of the semiconductor substrate opposite to a back face (Ha, Fig. 4, The back face is the surface opposite the front face.).
However, the combination of Van and Ha does not teach wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate.
In reference to Manabe et al. (hereafter referred as Manabe), Manabe teaches wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate (Manabe, Fig. 3, Paragraph 0023).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Van and Ha with the teaching of receiving a light signal incident on a back face of the semiconductor substrate as seen in Manabe to address problems of fill factor (Manabe Paragraph 0003).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (US 2017/0214878 A1) in view of Ha (US 2017/0194372 A1) in further view of Xu (US 2017/0146657 A1).

Regarding claim 9, Van Der Tempel (hereafter referred as Van) teaches a device (Van, Fig. 1) configured to measure distance by time of flight (Van, Paragraph 0001), comprising: a light source capable of emitting a light signal (Van, Fig. 1, light source 18, Paragraph 0004 and 0069); and:
an image sensor (Van, Fig. 1 and 10, pixel array 901, Paragraph 0069), comprising: 
at least one pixel (Van, Figs. 4 or 5) comprising a photosensitive region (Van, Figs. 4 or 5, photodiode PD), and a metal-oxide-semiconductor (MOS) capacitive element (Van, Figs. 4 or 5, MOS capacitor CHDR) comprising a conducting electrode (Van, Figs. 4 or 5, MOS capacitor CHDR, electrode connected to VGate, Paragraph 0046) electrically isolated by a dielectric layer (Van, Fig. 6, The insulator film (SiO2) layer is a dielectric layer.) having an interface with the photosensitive region (Van, Figs. 4 or 5, The section/area between the electrode/dielectric layer and the Photodiode PD is the interface.), wherein the interface the dielectric layer comprises charge traps. (Van, Fig. 6, Paragraphs 0048-0051, The inversion layer traps electrons.); and 
a control circuit (Van, Figs. 1 and 10, Timing generator/module, Paragraph 0069) configured to bias the electrode of the MOS capacitive element with a charge pumping signal (Van, Figs. 4 or 5, voltage Vg, Paragraph 0048, Fig. 9, VHDR, Paragraph 0062 and 0065) that generates an alternation of successive inversion regimes and accumulation regimes in the photosensitive region so as to produce recombinations of photogenerated charges in the charge traps of the interface of the dielectric layer and generate a substrate current to empty recombined photogenerated charges (Van, Figs. 6 and 9, Paragraphs 0048-0051, and 0062-0065);
wherein the control circuit is further configured to time a shuttering cycle (Van, Fig. 9) of said at least one pixel comprising a reset phase (Van, Fig. 9, Times T1-T2, Paragraph 0062) immediately followed by an integration phase (Van, Fig. 9, Times T3-T7, Paragraph 0062-0064) for a photogeneration of charges in the photosensitive region, the control circuit further generating the charge pumping signal during the reset phase to reset the charge of the photosensitive region of the pixel by recombination of the photogenerated charges contained in the photosensitive region (Van, Fig. 9, Times T1-T2, Paragraph 0062, The charge pump signal VHDR is kept at low.);
wherein the image sensor and the light source collaborate in order to measure a distance by time of flight of the light signal during said integration phase (Van, Paragraph 0004 and 0018).
However, Van does not explicitly teach the photosensitive region accommodated in a semiconductor substrate, and the dielectric layer having an interface with both the photosensitive region and the semiconductor substrate, nor providing an idle time for the light source during the reset phase.
In reference to Ha, Ha teaches photosensitive region (Ha, Fig. 4, photodiode 210) accommodated in a semiconductor substrate (Ha, Fig. 4, semiconductor substrate 310), a MOS transistor (Ha, Fig. 4, transistor 220) having a conducting electrode (Ha, Fig. 4, gate electrodes 332-1) electrically isolated by a dielectric layer (Ha, Fig. 4, dielectric layer 331-1) having an interface with both the photosensitive region and the semiconductor substrate (Ha, Fig. 4, Paragraphs 0067-0072).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention Van with the teaching of forming the circuitry in a semiconductor substrate and a using dielectric layer in a transistor as seen in Ha.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Van with the teaching of forming the circuitry in a semiconductor substrate as seen in Ha since it is a well-known method for constructing imaging devices, would provide similar and expected results for constructing imaging device, and would advantageously decreases the number and/or proportion of blinking pixels, the time-variant noise in the pixels, and power consumption (Ha, Paragraph 0130). Examiner notes the MOS capacitor of Van may be a standard CMOS transistor (Van, Paragraph 0046).
However, the combination of Van and Ha does not teach providing an idle time for the light source during the reset phase.
In reference to Xu, Xu teaches wherein the image sensor and the light source collaborate in order to measure a distance by time of flight of the light signal during said integration phase (Xu, Fig. 7, Times T1-T2, Paragraph 0060) and to provide an idle time for the light source during the reset phase (Xu, Fig. 7, Times T0-T1, Paragraph 0055, IT light is off during reset.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Van and Ha with the teaching of providing an idle time for the light source during reset to reduce power consumption of the light source and since no reflected light would be integrated during reset.

Regarding claim 10, the combination of Van, Ha and Xu teaches the device according to Claim 9 (see claim 9 analysis), wherein the charge pumping signal comprises square voltage pulses (Van, Fig. 9, VHDR, Paragraph 0062, VHDR is considered to comprise a square pulse. Fig. 9 shows a single capture. Repeated captures would produce repeated pulses.).

Regarding claim 11, the combination of Van, Ha and Xu teaches the device according to Claim 9 (see claim 9 analysis), wherein the successive inversion regimes in response to the charge pumping signal generate recombinations of the photogenerated charges with opposite charges and trappings of the photogenerated charges in the charge traps at the interface; and wherein the successive accumulation regimes generate recombinations of the trapped photogenerated charges with opposite charges and trappings of opposite charges in the charge traps at the interface (Van, Fig. 6, Paragraphs 0048-0051).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (US 2017/0214878 A1) in view of Ha (US 2017/0194372 A1) in further view of Xu (US 2017/0146657 A1) in further view of Manabe et al. (US 2009/0201395 A1).

Regarding claim 14, the combination of Van, Ha and Xu teaches the device according to Claim 9 (see claim 9 analysis), wherein the photosensitive region of the pixel is configured to receive a light signal incident the semiconductor substrate (Ha, Fig. 4, Paragraphs 0073), and wherein the MOS capacitive element has a planar structure (Ha, Fig. 2) having said conducting electrode (Ha, Fig. 4, gate electrodes 332-1) extending over said dielectric layer (Ha, Fig. 4, dielectric layer 331-1), the dielectric layer lying horizontally on a front face (Ha, Fig. 4, The front face is the surface where the dielectric layer is formed.) of the semiconductor substrate opposite to a back face (Ha, Fig. 4, The back face is the surface opposite the front face.).
However, the combination of Van, Ha and Xu does not teach wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate.
In reference to Manabe et al. (hereafter referred as Manabe), Manabe teaches wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate (Manabe, Fig. 3, Paragraph 0023).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Van, Ha and Xu with the teaching of receiving a light signal incident on a back face of the semiconductor substrate as seen in Manabe to address problems of fill factor (Manabe Paragraph 0003).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (US 2017/0214878 A1) in view of Ha (US 2017/0194372 A1) in view of Wan (US 2014/0246568 A1).

Regarding claim 15, Van Der Tempel (hereafter referred as Van) teaches An imaging device (Van, Fig. 1 and 10), comprising:
an image sensor (Van, Fig. 1 and 10, pixel array 901, Paragraph 0069), comprising: 
at least one pixel (Van, Figs. 4 or 5) comprising a photosensitive region (Van, Figs. 4 or 5, photodiode PD), and a metal-oxide-semiconductor (MOS) capacitive element (Van, Figs. 4 or 5, MOS capacitor CHDR) comprising a conducting electrode (Van, Figs. 4 or 5, MOS capacitor CHDR, electrode connected to VGate, Paragraph 0046) electrically isolated by a dielectric layer (Van, Fig. 6, The insulator film (SiO2) layer is a dielectric layer.) having an interface with the photosensitive region (Van, Figs. 4 or 5, The section/area between the electrode/dielectric layer and the Photodiode PD is the interface.), wherein the interface the dielectric layer comprises charge traps. (Van, Fig. 6, Paragraphs 0048-0051, The inversion layer traps electrons.); and 
a control circuit (Van, Figs. 1 and 10, Timing generator/module, Paragraph 0069) configured to bias the electrode of the MOS capacitive element with a charge pumping signal (Van, Figs. 4 or 5, voltage Vg, Paragraph 0048, Fig. 9, VHDR, Paragraph 0062 and 0065) that generates an alternation of successive inversion regimes and accumulation regimes in the photosensitive region so as to produce recombinations of photogenerated charges in the charge traps of the interface of the dielectric layer and generate a substrate current to empty recombined photogenerated charges (Van, Figs. 6 and 9, Paragraphs 0048-0051, and 0062-0065)l
wherein the image sensor is configured for operation in a global shutter mode of operation (Van, Paragraph 0068).
However, Van does not explicitly teach the photosensitive region accommodated in a semiconductor substrate, and the dielectric layer having an interface with both the photosensitive region and the semiconductor substrate, nor the global shutter mode comprising a simultaneous exposure of all the pixels, and a sequential read of the pixels in order to reproduce an image of a light signal incident on said pixels.
In reference to Ha, Ha teaches photosensitive region (Ha, Fig. 4, photodiode 210) accommodated in a semiconductor substrate (Ha, Fig. 4, semiconductor substrate 310), a MOS transistor (Ha, Fig. 4, transistor 220) having a conducting electrode (Ha, Fig. 4, gate electrodes 332-1) electrically isolated by a dielectric layer (Ha, Fig. 4, dielectric layer 331-1) having an interface with both the photosensitive region and the semiconductor substrate (Ha, Fig. 4, Paragraphs 0067-0072).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention Van with the teaching of forming the circuitry in a semiconductor substrate and a using dielectric layer in a transistor as seen in Ha.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Van with the teaching of forming the circuitry in a semiconductor substrate as seen in Ha since it is a well-known method for constructing imaging devices, would provide similar and expected results for constructing imaging device, and would advantageously decreases the number and/or proportion of blinking pixels, the time-variant noise in the pixels, and power consumption (Ha, Paragraph 0130). Examiner notes the MOS capacitor of Van may be a standard CMOS transistor (Van, Paragraph 0046).
However, the combination of Van and Ha does not explicitly the global shutter mode comprising a simultaneous exposure of all the pixels, and a sequential read of the pixels in order to reproduce an image of a light signal incident on said pixels.
In reference to Wan, Wan teaches an image sensor is configured for operation in a global shutter mode of operation comprising a simultaneous exposure of all the pixels, and a sequential read of the pixels in order to reproduce an image of a light signal incident on said pixels (Wan, Paragraphs 0002 and 0039-0040).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Van and Ha with the method of performing a global shutter mode (and including a storage node) as seen in Wan to create and image that eliminates blur (Wan, Paragraph 0002).

Regarding claim 16, the combination of Van, Ha and Wan teaches the image sensor according to Claim 15 (see claim 15 analysis), wherein the charge pumping signal comprises square voltage pulses (Van, Fig. 9, VHDR, Paragraph 0062, VHDR is considered to comprise a square pulse. Fig. 9 shows a single capture. Repeated captures would produce repeated pulses.).

Regarding claim 17, the combination of Van, Ha and Wan teaches the image sensor according to Claim 15 (see claim 15 analysis), wherein the successive inversion regimes in response to the charge pumping signal generate recombinations of the photogenerated charges with opposite charges and trappings of the photogenerated charges in the charge traps at the interface; and wherein the successive accumulation regimes generate recombinations of the trapped photogenerated charges with opposite charges and trappings of opposite charges in the charge traps at the interface (Van, Fig. 6, Paragraphs 0048-0051).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (US 2017/0214878 A1) in view of Ha (US 2017/0194372 A1) in view of Wan (US 2014/0246568 A1) in further view of Manabe et al. (US 2009/0201395 A1).

Regarding claim 20, the combination of Van, Ha and Wan teaches the device according to Claim 15 (see claim 15 analysis), wherein the photosensitive region of the pixel is configured to receive a light signal incident the semiconductor substrate (Ha, Fig. 4, Paragraphs 0073), and wherein the MOS capacitive element has a planar structure (Ha, Fig. 2) having said conducting electrode (Ha, Fig. 4, gate electrodes 332-1) extending over said dielectric layer (Ha, Fig. 4, dielectric layer 331-1), the dielectric layer lying horizontally on a front face (Ha, Fig. 4, The front face is the surface where the dielectric layer is formed.) of the semiconductor substrate opposite to a back face (Ha, Fig. 4, The back face is the surface opposite the front face.).
However, the combination of Van, Ha and Wan does not teach wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate.
In reference to Manabe et al. (hereafter referred as Manabe), Manabe teaches wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate (Manabe, Fig. 3, Paragraph 0023).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Van, Ha and Wan with the teaching of receiving a light signal incident on a back face of the semiconductor substrate as seen in Manabe to address problems of fill factor (Manabe Paragraph 0003).

Claim(s) 1-3, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A high-sensitive digital photosensor using MOS interface-trap charge pumping” in view of Ha (US 2017/0194372 A1).

Regarding claim 1, “A high-sensitive digital photosensor using MOS interface-trap charge pumping” (hereafter referred as MOS interface-trap) teaches an image sensor (MOS interface-trap, Fig. 2(d)), comprising: 
at least one pixel (MOS interface-trap, Fig. 2(d)) comprising a photosensitive region (MOS interface-trap, Fig. 2(d), Photodiode D1), and a metal-oxide-semiconductor (MOS) capacitive element (MOS interface-trap, Fig. 2(d), MOS transistor M1, A MOS transistor is a capacitive element.) comprising a conducting electrode (MOS interface-trap, Fig. 2(d), gate of MOS transistor M1) having an interface with the photosensitive region (MOS interface-trap, Fig. 2, The section/area between the electrode and the Photodiode D1 is the interface.), wherein the interface comprises charge traps (MOS interface-trap, Page 3, Lines 4-8); and 
a control circuit (MOS interface-trap, Page 3, “The off-chip circuit controls the charge pumping…”) configured to bias the electrode of the MOS capacitive element with a charge pumping signal (MOS interface-trap, Fig. 2(d), Signal VG) that generates an alternation of successive inversion regimes and accumulation regimes in the photosensitive region so as to produce recombinations of photogenerated charges in the charge traps of the interface of the dielectric layer and generate a substrate current to empty recombined photogenerated charges (MOS interface-trap, Figs. 2(a)-2(c), Page 3, Lines 3-13).
However, MOS interface-trap does not explicitly teach the photosensitive region accommodated in a semiconductor substrate, and the conducting electrode electrically isolated by a dielectric layer having an interface with both the photosensitive region and the semiconductor substrate, the dielectric layer comprises charge traps.
In reference to Ha, Ha teaches photosensitive region (Ha, Fig. 4, photodiode 210) accommodated in a semiconductor substrate (Ha, Fig. 4, semiconductor substrate 310), a MOS transistor (Ha, Fig. 4, transistor 220) having a conducting electrode (Ha, Fig. 4, gate electrodes 332-1) electrically isolated by a dielectric layer (Ha, Fig. 4, dielectric layer 331-1) having an interface with both the photosensitive region and the semiconductor substrate (Ha, Fig. 4, Paragraphs 0067-0072).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of MOS interface-trap with the teaching of forming the circuitry in a semiconductor substrate and a using dielectric layer in a transistor as seen in Ha.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of MOS interface-trap with the teaching of forming the circuitry in a semiconductor substrate and a using dielectric layer in a transistor as seen in Ha since it is a well-known method for constructing imaging devices and transistors, would provide similar and expected results for constructing imaging device, and would advantageously decreases the number and/or proportion of blinking pixels, the time-variant noise in the pixels, and power consumption (Ha, Paragraph 0130). Further, the limitation “the dielectric layer comprises charge traps” would be met since the charge traps are between the impurity regions under the dielectric layer of the transistors (MOS interface-trap, Fig. 2, Ha, Fig. 4).
Claim 21 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of MOS interface-trap and Ha teaches the image sensor according to Claim 1 (see claim 1 analysis), wherein the charge pumping signal comprises square voltage pulses (MOS interface-trap, Fig. 2(c), “Square waveform applied to the gate to perform the charge pumping”).
Claim 22 is rejected for the same reasons as claim 2.

Regarding claim 3, the combination of MOS interface-trap and Ha teaches the image sensor according to Claim 1 (see claim 1 analysis), wherein the successive inversion regimes in response to the charge pumping signal generate recombinations of the photogenerated charges with opposite charges and trappings of the photogenerated charges in the charge traps at the interface; and wherein the successive accumulation regimes generate recombinations of the trapped photogenerated charges with opposite charges and trappings of opposite charges in the charge traps at the interface (MOS interface-trap, Fig. 2, Page 3, Lines 3-13, Page 4, Experimental results and discussion).
Claim 23 is rejected for the same reasons as claim 3.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A high-sensitive digital photosensor using MOS interface-trap charge pumping” in view of Ha (US 2017/0194372 A1) in further view of Manabe et al. (US 2009/0201395 A1).

Regarding claim 6, the combination of MOS interface-trap and Ha teaches the image sensor according to Claim 1 (see claim 1 analysis), wherein the photosensitive region of the pixel is configured to receive a light signal incident the semiconductor substrate (Ha, Fig. 4, Paragraphs 0073), and wherein the MOS capacitive element has a planar structure (Ha, Fig. 2) having said conducting electrode (Ha, Fig. 4, gate electrodes 332-1) extending over said dielectric layer (Ha, Fig. 4, dielectric layer 331-1), the dielectric layer lying horizontally on a front face (Ha, Fig. 4, The front face is the surface where the dielectric layer is formed.) of the semiconductor substrate opposite to a back face (Ha, Fig. 4, The back face is the surface opposite the front face.).
However, the combination of MOS interface-trap and Ha does not teach wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate.
In reference to Manabe et al. (hereafter referred as Manabe), Manabe teaches wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate (Manabe, Fig. 3, Paragraph 0023).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of MOS interface-trap and Ha with the teaching of receiving a light signal incident on a back face of the semiconductor substrate as seen in Manabe to address problems of fill factor (Manabe Paragraph 0003).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A high-sensitive digital photosensor using MOS interface-trap charge pumping” in view of Ha (US 2017/0194372 A1) in view of Wan (US 2014/0246568 A1).

Regarding claim 15, MOS interface-trap teaches an image sensor (MOS interface-trap, Fig. 2(d)), comprising: 
at least one pixel (MOS interface-trap, Fig. 2(d)) comprising a photosensitive region (MOS interface-trap, Fig. 2(d), Photodiode D1), and a metal-oxide-semiconductor (MOS) capacitive element (MOS interface-trap, Fig. 2(d), MOS transistor M1, A MOS transistor is a capacitive element.) comprising a conducting electrode (MOS interface-trap, Fig. 2(d), gate of MOS transistor M1) having an interface with the photosensitive region (MOS interface-trap, Fig. 2, The section/area between the electrode and the Photodiode D1 is the interface.), wherein the interface comprises charge traps (MOS interface-trap, Page 3, Lines 4-8); and 
a control circuit (MOS interface-trap, Page 3, “The off-chip circuit controls the charge pumping…”) configured to bias the electrode of the MOS capacitive element with a charge pumping signal (MOS interface-trap, Fig. 2(d), Signal VG) that generates an alternation of successive inversion regimes and accumulation regimes in the photosensitive region so as to produce recombinations of photogenerated charges in the charge traps of the interface of the dielectric layer and generate a substrate current to empty recombined photogenerated charges (MOS interface-trap, Figs. 2(a)-2(c), Page 3, Lines 3-13).
However, MOS interface-trap does not explicitly teach an imaging device, comprising: the image sensor, image sensor comprising: a plurality of pixels, the photosensitive region accommodated in a semiconductor substrate, and the conducting electrode electrically isolated by a dielectric layer having an interface with both the photosensitive region and the semiconductor substrate, the dielectric layer comprises charge traps, nor wherein the image sensor is configured for operation in a global shutter mode of operation comprising a simultaneous exposure of all the pixels, and a sequential read of the pixels in order to reproduce an image of a light signal incident on said pixels.
In reference to Ha, Ha teaches an imaging device (Ha, Fig. 1), comprising: the image sensor, image sensor comprising: a plurality of pixels (Ha, Fig. 1, Pixel array); photosensitive region (Ha, Fig. 4, photodiode 210) accommodated in a semiconductor substrate (Ha, Fig. 4, semiconductor substrate 310), a MOS transistor (Ha, Fig. 4, transistor 220) having a conducting electrode (Ha, Fig. 4, gate electrodes 332-1) electrically isolated by a dielectric layer (Ha, Fig. 4, dielectric layer 331-1) having an interface with both the photosensitive region and the semiconductor substrate (Ha, Fig. 4, Paragraphs 0067-0072).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of MOS interface-trap with the teaching of forming the circuitry in a semiconductor substrate and a using dielectric layer in a transistor as seen in Ha.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of MOS interface-trap with the teaching of forming the circuitry in a semiconductor substrate and a using dielectric layer in a transistor as seen in Ha since it is a well-known method for constructing imaging devices and transistors, would provide similar and expected results for constructing imaging device, and would advantageously decreases the number and/or proportion of blinking pixels, the time-variant noise in the pixels, and power consumption (Ha, Paragraph 0130). Further, the limitation “the dielectric layer comprises charge traps” would be met since the charge traps are between the impurity regions under the dielectric layer of the transistors (MOS interface-trap, Fig. 2, Ha, Fig. 4).
However, the combination of MOS interface-trap and Ha does not teach wherein the image sensor is configured for operation in a global shutter mode of operation comprising a simultaneous exposure of all the pixels, and a sequential read of the pixels in order to reproduce an image of a light signal incident on said pixels.
In reference to Wan, Wan teaches an image sensor is configured for operation in a global shutter mode of operation comprising a simultaneous exposure of all the pixels, and a sequential read of the pixels in order to reproduce an image of a light signal incident on said pixels (Wan, Paragraphs 0002 and 0039-0040).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of MOS interface-trap and Ha with the method of performing a global shutter mode (and including a storage node) as seen in Wan to create and image that eliminates blur (Wan, Paragraph 0002).

Regarding claim 16, the combination of MOS interface-trap, Ha and Wan teaches the device according to Claim 15 (see claim 15 analysis), wherein the charge pumping signal comprises square voltage pulses (MOS interface-trap, Fig. 2(c), “Square waveform applied to the gate to perform the charge pumping”).

Regarding claim 17, the combination of MOS interface-trap, Ha and Wan teaches the device according to Claim 15 (see claim 15 analysis), wherein the successive inversion regimes in response to the charge pumping signal generate recombinations of the photogenerated charges with opposite charges and trappings of the photogenerated charges in the charge traps at the interface; and wherein the successive accumulation regimes generate recombinations of the trapped photogenerated charges with opposite charges and trappings of opposite charges in the charge traps at the interface (MOS interface-trap, Fig. 2, Page 3, Lines 3-13, Page 4, Experimental results and discussion).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A high-sensitive digital photosensor using MOS interface-trap charge pumping” in view of Ha (US 2017/0194372 A1) in view of Wan (US 2014/0246568 A1) in further view of Manabe et al. (US 2009/0201395 A1).

Regarding claim 20, the combination of MOS interface-trap, Ha and Wan teaches the device according to Claim 15 (see claim 15 analysis), wherein the photosensitive region of the pixel is configured to receive a light signal incident the semiconductor substrate (Ha, Fig. 4, Paragraphs 0073), and wherein the MOS capacitive element has a planar structure (Ha, Fig. 2) having said conducting electrode (Ha, Fig. 4, gate electrodes 332-1) extending over said dielectric layer (Ha, Fig. 4, dielectric layer 331-1), the dielectric layer lying horizontally on a front face (Ha, Fig. 4, The front face is the surface where the dielectric layer is formed.) of the semiconductor substrate opposite to a back face (Ha, Fig. 4, The back face is the surface opposite the front face.).
However, the combination of MOS interface-trap, Ha and Wan does not teach wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate.
In reference to Manabe et al. (hereafter referred as Manabe), Manabe teaches wherein the photosensitive region of the pixel is configured to receive a light signal incident on a back face of the semiconductor substrate (Manabe, Fig. 3, Paragraph 0023).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of MOS interface-trap, Ha and Wan with the teaching of receiving a light signal incident on a back face of the semiconductor substrate as seen in Manabe to address problems of fill factor (Manabe Paragraph 0003).

Allowable Subject Matter
Claim 4, 8, 12-13, 18-19 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The image sensor according to Claim 1, wherein the capacitive element comprises a capacitive deep trench isolation structure having said conducting electrode extending vertically into the semiconductor substrate, and said dielectric layer surrounding the conducting electrode on the sides and the bottom of the capacitive deep trench isolation structure.”

With regard to claim 8, prior art of record neither anticipates nor renders obvious:
“The image sensor according to Claim 1, wherein the control circuit is further configured to time a shuttering cycle of said at least one pixel comprising an integration phase for a photogeneration of charges in the photosensitive region, the control circuit further generating the charge pumping signal during the integration phase in order to keep the charge of the photosensitive region of the pixel lower than a saturation threshold by recombination of the charges photogenerated in saturation.”

With regard to claim 12, prior art of record neither anticipates nor renders obvious:
“The device according to Claim 9, wherein the capacitive element comprises a capacitive deep trench isolation structure having said conducting electrode extending vertically into the semiconductor substrate, and said dielectric layer surrounding the conducting electrode on the sides and the bottom of the capacitive deep trench isolation structure.”
Claim 13 depends on and further limits claim 18. Therefore, claim 19 is allowable for the same reasons as claim 12.


With regard to claim 18, prior art of record neither anticipates nor renders obvious:
“The device according to Claim 15, wherein the capacitive element comprises a capacitive deep trench isolation structure having said conducting electrode extending vertically into the semiconductor substrate, and said dielectric layer surrounding the conducting electrode on the sides and the bottom of the capacitive deep trench isolation structure.”
Claim 19 depends on and further limits claim 18. Therefore, claim 19 is allowable for the same reasons as claim 18.

With regard to claim 25, prior art of record neither anticipates nor renders obvious:
“The method according to Claim 21, further comprising: implementing a shuttering cycle of said at least one pixel comprising an integration phase comprising a photogeneration of charges by the photosensitive region of the pixel; and using the charge pumping signal to keep the charge of the photosensitive region of the pixel lower than a saturation threshold during the integration phase by recombination of the photogenerated charges (e-) in saturation.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698        

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698